Title: To George Washington from Major General John Sullivan, 4 November 1778
From: Sullivan, John
To: Washington, George


  
    Dear General
    Providence [R.I.] Novemr 4th 1778
  
  I had the honor of your Excellencys favor of the 29th Instant Nothing new in the Enemys movements has taken place Since my Last. your Excellencey was pleased to Inclose me a Resolve of Congress respecting General Gates—I am at a Loss to know Either the Reason or the meaning of it. how far his Command will Interfere with mine his Conduct will Explain & point out the path I ought to pursue. in Every Step I take I Shall Earnestly wish for your Excellenceys approbation to follow my Conduct which whether in publick or private Life I Shall Esteem more than The Inconsiderate Disapprobation or unmeaning applause of millions. Colo. Jackson has this moment Informed me that the officers of Henlys Regiment are very uneasy about their Commissions They Say that Even if a New Arrangement is to take place they ought to have their former Commissions dated at the time of their first appointment. he further Says that he is Convinced that Unless they Receive their Commissions they will Resign to a man he at their Request applied to me & begs your Excellencey to gratify them by forwarding their Commissions as Soon as possible. as they are Stationed on the Western Shore I have not Seen them myself but have no Doubt I can keep them on terms till their Commissions arrive I Lament Exceedingly that the Encouragement given to officers is Such as Renders the Service Quite Indifferent to them I wish our money was of more value & the wisdom & virtue of our Councills more Conspicuous. I have the honor to be with the most Excelled  
    
    
    
    & Lively Sentiments of Respect Duty & Esteem Dear Genl Yr Excys most obedt Servt

  Jno. Sullivan

